Citation Nr: 1541189	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Atlanta, Georgia



THE ISSUE

Entitlement to an extension of the delimiting date for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code, beyond June 14, 2013.



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel



INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  The Appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Atlanta, Georgia, which denied entitlement to a delimiting date extension for the Appellant's DEA benefits.


FINDINGS OF FACT

1.  The Veteran was awarded a permanent and total service-connected disability rating in a June 10, 2005 rating decision; notice of the rating decision was provided on June 14, 2005.
 
2.  The Appellant was born in October 1980, and is the child of the Veteran. 
 
3.  The Appellant became eligible for education benefits between his 18th and 26th birthdays. 
 
4.  The Appellant elected June 14, 2005 as the beginning date for education benefits, and an 8-year delimiting date was established as June 14, 2013.
 
5.  The Appellant reached his 31st birthday in October 2011. 



CONCLUSION OF LAW

The Appellant is not entitled to DEA benefits beyond June 14, 2013.  38 C.F.R. §§ 3501, 3511, 3512 (West 2014); 38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041, 21.3043 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2015). In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the Appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.

Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the child of a Veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  The evidence reflects that the Appellant is the Veteran's child, and that the Veteran was in receipt of a permanent and total disability rating prior to his death in 2008.  See 38 C.F.R. § 21.3020(p).  Thus, the Appellant is an eligible person for DEA benefits.  Each eligible person shall be entitled to educational assistance under Chapter 35 for a period not in excess of 45 months (or to the equivalent thereof in part-time training).  38 U.S.C.A. § 3511(a)(1).

An eligible person's period of eligibility generally begins on the person's 18th birthday, or on the successful completion of the child's secondary schooling, whichever occurs first.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(a), 21.3041(a). 

An exception to the general rule for a beginning date provides, in part, that if a permanent and total disability rating occurs after the eligible person's 18th birthday, but before their 26th birthday, then the period of eligibility shall end 8 years after the date that is elected by that person to be the beginning date of entitlement under 38 U.S.C.A. § 3511 or subchapter V of Chapter 35 of Title 38.  See 38 U.S.C.A. § 3512(a)(3); 38 C.F.R. § 21.3041(a)(2)(ii).  The period of eligibility ends with the earlier of the date the Veteran is no longer rated permanently and totally disabled or 8 years after the beginning date elected.  The eligible person can elect as a beginning date the effective date of the permanent and total rating, the date VA notifies the veteran of the rating, or any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).  (The Board notes that subchapter V pertains to special restorative training and such an element is not applicable in this case.  See 38 U.S.C.A. §§ 3540 -3542; 38 C.F.R. § 21.3300). 

The Appellant was between his 18th and 26th birthdays when the Veteran was determined to be permanently and totally disabled.  Notice of the rating action was provided on June 14, 2005, and this date became the date established as the beginning date of the Appellant's DEA award, with the delimiting date falling 8 years later, on June 14, 2013.  The Board notes that the Appellant's date of birth, is in October, 1980, and that the delimiting date established by the RO is beyond his 31st birthday.  See 38 C.F.R. § 21.3040(d) (termination of eligibility); see also VAOPGCPREC 8-2004 (Basic eligibility period beyond age 31 not barred by 38 C.F.R. § 21.3040(d) except as provided for in 38 U.S.C.A. § 3512).

The Appellant argues that he was prohibited from completing his education prior to June 2013 due to conditions beyond his control.  He asserts that although he started taking classes in 2007, he had to stop after his father passed away so he could work, in an effort to help his mother with finances.  He also states he developed health issues, was diagnosed with diabetes, and was unable to control his symptoms until 2012.  He wishes for an extension of his delimiting date beyond June 14, 2013, as he now stipulates he can attend school and finish his degree.

In certain situations, the delimiting date may be modified or extended beyond an eligible person's 26th birthday, but generally not past his or her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(g).  The period of eligibility ending date may be extended if an education program has been suspended due to conditions determined to be beyond the eligible person's control as listed at 38 C.F.R. § 21.3043.  If it is found that a suspension of a program of education was in fact due to conditions beyond the eligible person's control, then the ending date may be extended for the length of the period of suspension, but not beyond the eligible person's 31st birthday.  38 U.S.C.A. § 3512(c); 38 C.F.R. § 21.3041(g)(1).  

The Appellant turned 31 in October 2011.  This was prior to his established delimiting date of June 14, 2013.  As noted, the applicable statutory and regulatory provisions do not allow for an extension of the delimiting date under 38 C.F.R. § 21.3043 due to conditions beyond an eligible person's control past the age of 31.  See 38 U.S.C.A. § 3512(c); see also 38 C.F.R. § 21.3041(g)(1).  The Board finds that the Appellant was entitled to basic eligibility of 8 years, as required by 38 U.S.C.A. § 3512(a)(3).  However, the limitations of extending the delimiting date, found at 38 C.F.R. § 21.3041(g)(1), apply in this case and prohibit any extension of his delimiting date beyond age 31 than that already provided by the RO.  Indeed, the Appellant was eligible for educational assistance benefits beyond his 31st birthday in accordance with his delimiting date.  See VAOPGCPREC 8-2004.  While the Board is sympathetic to the Appellant's case, there is no legal basis for extending his delimiting date past June 14, 2013.  Therefore, the claim must be denied.

The Board notes in passing that if an eligible person's period of eligibility ending date occurs while the person is enrolled in an educational institution, VA may extend the period of eligibility beyond age 31 as limited in 38 C.F.R. § 21.3041(g)(2)(i), (ii).  This exception does not apply in this case, as there is no indication that the Veteran was enrolled at the time his ending date occurred.


ORDER

Entitlement to an extension of the delimiting date for DEA benefits under Chapter 35, Title 38, of the United States Code, beyond June 14, 2013 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


